DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
NOTE: the crossed off reference(s) in the IDS have document numbers that are invalid or do not correspond to the identified name.

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 11/04/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 16, the metes and bounds of the claim cannot be ascertained. The claims appear to be method steps with an apparatus claim and the claim does not add any structural limitations.
	With regard to claim 21, the metes and bounds of the claim cannot be ascertained. It is unclear if applicant is intending to claim a Markush claim or if all three profiles are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilfiker et al. (9,011,048) in view of Morsy et al. (“Effect of Reinforcement Spacing on the Behavior of Geosynthetic-Reinforced Soil”).
	With regard to claim 15, Hilfiker discloses a mechanically stabilized earth structure (abstract), comprising: 
	a plurality of vertically oriented panels (12) stacked on top of each other (figs. 6-7; 14), each panel comprising a back face abutting compacted backfill (fig. 14; col. 7, line 3); each panel having a plurality of anchors (52) partially embedded in, and partially extending from, the back face of an associated panel (fig. 6-7; col. 7, lines 28-40), wherein the anchors are positioned to form a plurality of horizontal levels from a base level to a finish grade (fig. 14), and wherein each horizontal level comprises a plurality of spaced apart anchors (figs. 6-7, 14); a plurality of reinforcing elements (57), each reinforcing element comprising a proximal end attached to a respective anchor (via 56) and an elongated strip extending away from its respective anchor into the compacted backfill (figs. 6-7, 14), wherein the reinforcing strips form a plurality of levels vertically offset from each other (fig. 14) with a respective lift separating each level of reinforcing elements from a next above level of reinforcing elements (fig. 14); wherein each strip comprises a resistance profile comprising a plurality of passive (58/59) profile elements spaced apart by flat portions (figs. 6-7).
	Hilfiker is silent regarding wherein one or more lower lifts adjacent the base level have greater vertical offset than one or more upper lifts adjacent the finish grade.
	Morsy discloses a mechanically stabilized earth structure (fig. 4) comprising a plurality of lifts (layers) wherein one or more lower lifts adjacent the base level have greater vertical offset than one or more upper lifts adjacent the finish grade (fig. 4b).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that one may modify Hilfiker to have one or more lower lifts adjacent the base level have greater vertical offset than one or more upper lifts in order to adequately support the earthen structure and reduce the moment force based on the design conditions at hand.
	With regard to claim 16, it would have been obvious to one of ordinary skill in the art to select the backfill based on a desired resistance to compressive forces; and to select the reinforcing element to exhibit a desired pullout resistance to tensile forces correlated to its respective lift in order to stabilize the structure based on the design conditions at hand and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
	With regard to claim to claim 18, Hilfiker further discloses a plurality of resistance profiles each comprise alternating passive profile elements and inverted profile elements (59) uniformly spaced apart by flat portions (fig. 7).
	With regard to claim 19, Hilfiker further discloses a plurality of resistance profiles (59) each comprise resistive portions uniformly spaced apart by first flat portions (57), and wherein each resistive portion comprises a passive profile element and an inverted profile element mirroring the passive profile element uniformly spaced apart by a second flat portion (spaced between 59), wherein the first flat portions are longer than the second flat portions (fig. 7).
	With regard to claim 20, Hilfiker further discloses a plurality of resistance profiles (58) each comprise passive profile elements uniformly spaced apart by flat portions (fig. 7).
	With regard to claim 21, as best understood, Hilfiker further a plurality of resistance profiles each comprise alternating passive profile elements and inverted profile elements (59) uniformly spaced apart by flat portions (fig. 7), resistive portions uniformly spaced apart by first flat portions (57), and wherein each resistive portion comprises a passive profile element and an inverted profile element mirroring the passive profile element uniformly spaced apart by a second flat portion (spaced between 59), wherein the first flat portions are longer than the second flat portions (fig. 7), and a plurality of resistance profiles (58) each comprise passive profile elements uniformly spaced apart by flat portions (fig. 7).



Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilfiker et al. in view of Morsy et al.  as applied to claim 15 above, and further in view of Taylor (8,734,059).
	With regard to claim 17, Hilfiker, as modified, discloses the invention substantially as claimed however fails to explicitly state the passive profile element is cold formed. However, the method of forming a device is not germane to the issue of patentability of the device itself and the limitation is given little patentable weight. Nonetheless, Taylor discloses it is known to cold form reinforcement members of mechanically stabilized earth structures (col. 10, line 29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that one may cold form the elements of Hilfiker as is well known in order to strengthen the components as is known.
 
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilfiker et al. in view of Morsy et al.  as applied to claim 21 above, and further in view of Brown (2007/0014638).
	With regard to claim 22, Hilfiker, as modified, discloses the invention substantially as claimed however is silent regarding each passive profile element comprises isometric peak and valley portions.
	Brown discloses a mechanically stabilized earth structure wherein passive profile element comprises isometric peak and valley portions (fig. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hilfiker and include the isometric peak and valley portions as taught by Brown in order to increase the resistance profile.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilfiker et al. in view of Morsy et al. and Brown as applied to claim 22 above, and further in view of Taylor (8,734,059).
	With regard to claim 23, Hilfiker, as modified, discloses the invention substantially as claimed however fails to explicitly state the passive profile element is cold formed. However, the method of forming a device is not germane to the issue of patentability of the device itself and the limitation is given little patentable weight. Nonetheless, Taylor discloses it is known to cold form reinforcement members of mechanically stabilized earth structures (col. 10, line 29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that one may cold form the elements of Hilfiker as is well known in order to strengthen the components as is known.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
12/03/2022